Citation Nr: 1511104	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-13 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a mental disorder, to include a generalized anxiety disorder and depression.  

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the left patella.  

3.  Entitlement to an evaluation in excess of 20 percent for instability of the right knee.  

4.  Whether the reduction of the Veteran's right knee chondromalacia, from 30 percent to 10 percent, as of October 1, 2009, was proper.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, July 2009 and October 2009 rating decisions.  The August 2008 rating decision, which denied the claims of entitlement to increased evaluation for chondromalacia of the left knee and instability of the right knee, is from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The July 2009 rating decision, which reduced the Veteran's evaluation for his right knee chondromalacia from 30 percent to 10 percent, is from the Atlanta, Georgia, RO, while the October 2009 rating decision denying service connection for a psychiatric disorder and denying TDIU benefits is from the RO in San Diego, California.  

The issues of entitlement to service connection for a mental disorder, entitlement to increased evaluations for left knee chondromalacia and right knee instability and TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran's reduction in his disability rating from 30 percent to 10 percent for service-connected chondromalacia of the right knee decreased his overall combined 60 percent rating to 40 percent, effective as of October 1, 2009.  

2.  In the July 2009 rating decision, the RO reduced the evaluation assigned for the Veteran's service-connected chondromalacia of the right knee from 30 percent to 10 percent, effective as of October 1, 2009.  

3.  At the time of the reduction, the Veteran's 30 percent disability rating for service-connected chondromalacia of the right knee had been in effect since March 31, 2005 - a period of less than 5 years.  

4.  The July 2009 rating reduction was based on an adequate VA examination that took place in February 2008.  

5.  Re-examination disclosing improvement of the Veteran's chrondromalacia of the right knee is shown by the evidence of record.


CONCLUSION OF LAW

The reduction of the 30 percent rating to 10 percent for the Veteran's service-connected chondromalacia of the right knee was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran was provided a rating decision in August 2008 notifying him of VA's proposal to reduce his rating for his right knee chondromalacia from 30 percent to 10 percent.  The reasons for this proposal were fully outlined for the Veteran and he was provided with the rating criteria required for an evaluation in excess of 10 percent.  The Veteran was also provided a notice letter dated October 20, 2008, informing him that he had 60 days to present additional evidence to show that compensation payments should be continued at their present level, and, that he was entitled to a personal hearing if VA received such a request within 30 days of the date of this notice.  This evidence was provided to the Veteran prior to the reduction of his disability in July 2009.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in February 2008 and May 2012, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The RO relied on the February 2008 VA examination when reducing the Veteran's disability evaluation for his service-connected chondromalacia of the right knee.  The Board finds that this examination was adequate.  It was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran and performed a thorough examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Reduction of Right Knee Chondromalacia

For historical purposes, service connection was originally established for chondromalacia of the knees in an October 1991 rating decision.  A noncompensable evaluation was assigned at this time.  The Veteran's right knee chondromalacia was subsequently increased to 10 percent disabling in a March 2000 rating decision, and then to 30 percent in a May 2006 rating decision (effective as of March 31, 2005).  In January 2008, VA received a claim from the Veteran seeking a higher evaluation.  In an August 2008 rating decision, the Veteran was notified that VA proposed to reduce his disability evaluation from 30 percent to 10 percent.  This action was subsequently performed in a July 2009 rating decision, effective as of October 1, 2009.  A timely notice of disagreement was received from the Veteran in July 2009, but the reduction was confirmed in a February 2010 statement of the case.  The Veteran appealed the propriety of this reduction to the Board in April 2010.  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).  

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29-97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  In the present case, the Veteran's overall disability evaluation was decreased from 60 percent to 40 percent.  As such, the provisions of 38 C.F.R. § 3.105(e) apply in this case.  As described in the previous section, such notice was provided to the Veteran in a document dated October 2008.  

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than 5 years), re-examinations disclosing improvements in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. § 3.344(c).  

In the present case, the prior 30 percent rating for the Veteran's chondromalacia of the right knee was in effect for less than 5 years - from March 31, 2005, to October 1, 2009.  Thus, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

After reviewing the February 2008 and May 2012 VA examination reports, the Board has determined that the reduction in the Veteran's rating from 30 percent to 10 percent was proper.  The Veteran was originally assigned a 30 percent evaluation for his right knee chondromalacia following an August 2005 VA examination.  According to this examination report, the Veteran had flexion of the right knee to 100 degrees.  However, pain began at 5 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

After considering the provisions of 38 C.F.R. § 4.40 and 4.45, the RO determined in the May 2006 rating decision that a 30 percent evaluation was warranted, as the Veteran experienced pain at 5 degrees.  Limitation of flexion of the leg to 15 degrees or less warrants a 30 percent evaluation.  38 C.F.R. § 4.71a.  

Following the Veteran's subsequent claim for an increased evaluation, he was afforded a VA examination in February 2008.  The Veteran reported constant pain in his right knee.  Examination revealed flexion of the right knee to 100 degrees with objective evidence of pain occurring at 70 degrees.  Extension was full to 0 degrees with no objective evidence of pain.  The right knee was additionally limited by pain following repetitive use.  However, this functional impairment did not result in any additional limitation of motion.  Right knee X-ray findings were deemed to be within normal limits.  As previously discussed, this was a thorough examination, as the examiner reviewed the claims file, performed all necessary tests and studies and described the medical findings in detail.  The Board finds that this examination supports the previous finding that a reduction in the Veteran's benefits from 30 percent to 10 percent, as of October 1, 2009, was warranted.  

The Veteran was afforded an additional VA examination in May 2012 that supports the conclusion that there has been an actual improvement in the Veteran's right knee chondromalacia.  Examination revealed that the Veteran had right knee flexion to 100 degrees without any evidence of painful motion.  There was also no objective evidence of painful motion upon extension.  Finally, it was concluded that there was no additional limitation in range of motion of the knee following repetitive use testing.  

In summary, the above evidence reflects that there has been an improvement in the Veteran's disability compared to the recorded examination results of August 2005.  The Veteran was capable of flexion of the right knee to 70 degrees before he experienced pain in February 2008.  Despite his pain, there was no additional limitation of motion upon repetition.  There was then no objective evidence of painful motion or other functional impairment resulting in impairment similar to flexion limited to 15 degrees or less upon examination in May 2012.  As such, a 30 percent evaluation has not been warranted at any time since October 1, 2009.  See 38 C.F.R. § 4.71a.  While there was evidence of tenderness or pain to palpitation, as well as interference with sitting, standing or weight-bearing, upon examination in May 2012, there is no evidence to suggest that this resulted in limitation of flexion to 15 degrees or less.  As such, the Board finds that the reduction of the Veteran's disability evaluation from 30 percent to 10 percent as of October 1, 2009, was proper.  

The Board recognizes that the Veteran believes that the reduction in his disability evaluation was improper.  The Veteran argued in his July 2009 notice of disagreement that his range of motion was not what was recorded by the February 2008 VA examiner.  While the Board has considered this statement, it is not supported by the objective evidence of record.  The Veteran was afforded an additional examination in May 2012, but he again exhibited a range of motion far in excess of that contemplated by a 30 percent evaluation.  The Veteran has also argued that his use of a cane now demonstrates that his condition has not improved.  However, the Veteran is separately rated for instability of his right knee.  There is no evidence of record to suggest that the Veteran was issued a cane as a result of limited motion associated with his right knee chondromalacia.  As such, his assertions fail to reflect that the reduction of his disability evaluation from 30 percent to 10 percent as of October 1, 2009, was improper.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The reduction of the Veteran's disability evaluation for his right knee chondromalacia from 30 percent to 10 percent, effective as of October 1, 2009, was proper.  The claim must be denied.


ORDER

Restoration of a 30 percent disability evaluation for chondromalacia of the right knee, effective as of October 1, 2009, is denied.  


REMAND

Increased Evaluations for Chondromalacia of the Left Knee and Instability of the Right Knee

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for his service-connected chondromalacia of the left patella, as well as an evaluation in excess of 20 percent for his instability of the right knee.  Regrettably, a remand is necessary for these issues to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination of the knees in May 2012.  The record further reflects that the most recent record of VA medical treatment associated with the record is dated January 2013.  The Veteran's representative also noted this fact in a statement dated January 2015.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been nearly 3 years since the Veteran's last VA examination and more than 2 years since any medical evidence has been obtained.  In light of this fact, it is possible that the currently assigned disability rating may be incorrect.  As such, the Veteran should be scheduled for a VA examination of the knees to determine the current level of severity of his chondromalacia of the left knee and instability of the right knee.  

In addition, records of VA medical treatment prepared since January 2013 should be obtained and associated with the Veteran's claims file.  

Service Connection for a Mental Disorder

The Veteran also contends that he is entitled to service connection for a mental disorder.  Specifically, he has asserted that he suffers from depression and/or an anxiety disorder as a result of his military service.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has alleged that his depression started in 1985 after he was serviced brownies made with marijuana by his then-wife.  There is no evidentiary support for this allegation of record.  Nonetheless, a January 2009 VA treatment record confirms that he presently suffers from depression.  He has also submitted a number of lay statements in support of his claim.  An October 2010 statement from a woman purporting to have had a child with the Veteran states that the Veteran was not the same person that he was in 1983 and that he suffered from anxiety and mood swings.  According to a March 2011 statement from the Veteran's mother, the Veteran's behavior was "not normal."  She asserted that he did not behave this way prior to entering the military.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is evidence of a current disability.  There is also lay evidence of in-service symptomatology and lay evidence suggesting that there "may" be a connection between a current mental disorder and military service.  As such, the Veteran should be scheduled for a VA examination before an appropriate physician to determine whether he suffers from a current chronic psychiatric disorder(s), and if so, whether it is at least as likely as not that this disorder(s) manifested during, or as a result of, active military service.  



TDIU Benefits

Finally, the Veteran contends that he is entitled to TDIU benefits.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In the present case, the Veteran is service-connected for instability of the right knee (rated as 20 percent disabling), chondromalacia of the left knee (rated as 10 percent disabling), chondromalacia of the right knee (rated as 10 percent disabling), bilateral tinnitus (rated as 10 percent disabling), disfigurement due to facial scarring (rated as 10 percent disabling), painful scarring of the face (rated as 10 percent disabling), pseudofolliculitis barbae (rated as 10 percent disabling) and hearing loss (rated as 0 percent disabling), for a combined disability evaluation of 60 percent.  As such, the Veteran does not presently meet the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16.  

However, if the Veteran were granted increased evaluations for his left knee chondromalacia or instability of the right knee, or, if he was granted service connection for a mental disorder, it is possible that he would in fact meet the schedular requirements.  The Board, therefore, finds that the claim of entitlement to TDIU benefits is inextricably intertwined with the remaining issues on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the remand have been completed.  

Accordingly, the case is REMANDED for the following action:

1.  All records of VA medical treatment prepared since January 2013 should be obtained and associated with the Veteran's claims file.  

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the severity of his service-connected chondromalacia of the left knee and instability of the right knee.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner assigned to this case and the examination report should indicate that these items were reviewed.  All indicated tests and studies should be performed, including range of motion testing, stability testing and x-rays.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

3.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding his claimed mental disorder.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner assigned to this case and the examination report should indicate that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and identify any current mental disorder(s).

If any current mental disorder(s) is identified, the examiner is asked to opine as to whether it is at least as likely that any identified disorder(s) manifested during, or as a result of, active military service.  

In formulating an opinion, the examiner must consider and discuss the Veteran's lay assertions regarding the onset of any symptomatology, as well as the lay statements of record from individuals purporting to know the Veteran suggesting a change in his behavior following military service.  A complete rationale must be provided for all opinions offered.  

4.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

5.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


